DETAILED ACTION
This action is responsive to the Response After Ex-Parte Quayle Action filed on October 19, 2021.
Claims 3 and 9-10 have been amended. 
Claims 7 and 11 have been amended as per Examiner’s amendments.
Claims 1-11 have been examined. Claims 1-11 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendments
The objection claims 9-10 are withdrawn in view of applicant’s amendments.
The objection of the abstract in the specification is withdrawn in view of applicant’s amendments.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
   	Authorization for this examiner’s amendment was given in a telephone communication by Mr. Damien Loveland (Reg. No. 75,635) on October 28, 2021.

The application has been amended as follows: 

IN THE SPECIFICATION

  	CROSS-REFERENCE TO RELATED APPLICATIONS
This application is a national stage entry of PCT/CA2018/051575 filed on December 11, 2018, which claims priority from Provisional Application 62/598,095 filed on December 13, 2017 and Provisional Application 62/598,316 filed on December 13, 2017.

IN THE CLAIMS

	7. (Currently amended) The method of claim 1, wherein the copy of the first binary image, when executed, performs the step of:   	changing a registry in the operating system so that the second and third  binary images are automatically executed after the operating system has loaded.

  	11. (Currently amended) A non-transitory computer readable media comprising computer readable instructions, which, when executed by a processor in an electronic device, cause the electronic device, during booting of the electronic device, to:   	install a first binary image, which is stored in the firmware, into a configuration table in the electronic device;   	install a second binary image, which is stored in the firmware, into the configuration table;   	install a third binary image, which is stored in the firmware, into the configuration table;   	save a copy of the first binary image in a file system of an operating system of the electronic device; and,   	cause the electronic device to execute the copy of the first binary image and thereby:   		save a copy of the second binary image in the file system; and   		save a copy of the third binary image in the file system.

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1, 8 and 11 are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the In claim 1:
    	“during booting of the electronic device, the steps of:   	   	installing a first binary image, which is stored in the firmware, into a   	configuration table in the electronic device;   	   	installing a second binary image, which is stored in the firmware,   	into the configuration table; and   		saving a copy of the first binary image in a file system of the   	operating system; and   		after the operating system has started loading, the step of executing   	the copy of the first binary image to:   			save a copy of the second binary image in the file system;   		and   			copy a third binary image from the configuration table to the   		file system.”

  	In claims 8 and 11:
    	“…during booting of the electronic device, to:   		install a first binary image, which is stored in the firmware, into a   	configuration table in the electronic device;   		install a second binary image, which is stored in the firmware, into   	the configuration table;   		install a third binary image, which is stored in the firmware, into the   	configuration table; and   		save a copy of the first binary image in a file system of the operating   	system; and, after the operating system has started loading, cause the   	electronic device to execute the copy of the first binary image and thereby:   			save a copy of the second binary image in the file system;   		and  			3save a copy of the third binary image in the file system.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Oganezov et al. (US Pub. No. 2019/0005058 A1) – Methods and Apparatus to Modify a Binary File for Scalable Dependency Loading on Distributed Computing Systems, Zimmer et al. (US Pub. No. 2012/0124357) – Method of Provisioning Firmware in an Operating System (OS) Absent Service Environment and Yakovlev et al. (US Pat. No. 10,402,204 B1) – Multi-Platform Firmware Support. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
  	A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.Oganezov et al. (US Pub. No. 2019/0005058)  	Oganezov provides a method to modify a binary file for scalable loading on distributed computing systems are disclosed.  An example method to modify a binary file for scalable loading on a distributed computing system includes identifying, by executing an instruction with a processor, in the binary file a file name for a shared file, determining, by executing an instruction with the processor, whether the shared file can be loaded based on a path name specified in the binary file, and, responsive to a determination that the shared file can be loaded, generating, by executing an instruction with the processor, an identifier that can be used to access a local file scalably copied from a global file system, and modifying, by executing an instruction with the processor, the binary file by replacing, in the binary file, the file name with the generated identifier. However, Oganezov does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 8 and 11.  

   	Zimmer et al. (US Pub. No. 2012/0124357)  	Zimmer provides a method for re-instantiating a firmware environment that includes one or more firmware functions available at pre-boot time when transitioning the computing device from a first, higher power consumption state to a second, lower power consumption state.  The firmware environment determines whether a cryptographic signature on a firmware volume is verified; whether hardware resources of the computing device requested by a manifest of the firmware volume are available; and whether a firmware module of the firmware volume is compatible with installed firmware of the firmware environment.  If so, the firmware environment reserves space 

  	Yakovlev et al. (US Pat. No. 10,402,204)  	Yakovlev set forth a non-transitory computer-readable storage medium storing a multiplatform image which can be used to boot a computer implementing one of a plurality of platforms includes a core firmware volume and one or more platform-specific firmware volumes.  The core firmware volume includes common files used by each of the plurality of platforms and at least one file that may be used by some the plurality of platforms but not the others of the plurality of platforms. The one or more platform-specific firmware volumes includes files that are different in at least two of the platforms. However, Yakovlev does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 8 and 11.  

   	Christopher Kruegel et al. (“Detecting Kernel-Level Rootkits through Binary Analysis”)
  	Kruegel presents a technique that exploits binary analysis to ascertain, at load time, if a module’s behavior resembles the behavior of a rootkit. Through this method, it is possible to provide additional protection against this type of malicious modification of the kernel. However, Kruegel does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 8 and 11.  

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 10:30 AM to 6:30 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH, can be reached at (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192